This is an appeal from an order of the Starke Circuit Court correcting its record nunc pro tunc.
On May 19, 1942, the involved order was entered and on the same day appellant prayed an appeal which was granted upon the filing of a bond within ten days. On May 28, 1942, appellant filed his appeal bond which was on that day approved. The transcript herein was filed in the office of the clerk of this court on August 17, 1942, more than sixty days after the filing of the appeal bond. No attempt was made to perfect the appeal as a vacation appeal by serving notice pursuant to the provisions of § 2-3206, Burns' 1933, § 482, Baldwin's 1934.
Appellee appeared specially for the purpose of filing a motion to dismiss the appeal.
Since appellant failed to perfect a term time appeal by filing the transcript within the time provided by statute (§ 2-3204, Burns' 1933, § 480, Baldwin's 1934), and since it is now too late to perfect a vacation appeal (Rule 2-2, Rules of the Supreme Court of Indiana), the appeal must be dismissed. Anderson v.Lagow (1942), 220 Ind. 363, 41 N.E.2d 798; McKinstry v.Russell (1942), ante p. 133, 43 N.E.2d 875.
The appeal is dismissed.
NOTE. — Reported in 43 N.E.2d 1024. *Page 138